FILED
                           NOT FOR PUBLICATION
                                                                            OCT 23 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


HUMBERTO DIAZ,                                   No. 15-15245

              Petitioner - Appellant,            D.C. No. 2:12-cv-01095-WBS-AC

  v.

G.D. LEWIS, Warden, and XAVIER
BECERRA, Attorney General,                       MEMORANDUM*

              Respondents - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                      Argued and Submitted October 16, 2017
                             San Francisco, California

Before: IKUTA and HURWITZ, Circuit Judges, and MOLLOY,** District Judge.

       California state prisoner Humberto Diaz appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to

28 U.S.C. § 2253, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Donald W. Molloy, District Judge for the U.S. District
Court for the District of Montana, sitting by designation.
      In January 2006, Diaz was involved in a gang shooting in Sacramento,

California. Following a jury trial, he was convicted of three counts of attempted

murder on aiding-and-abetting theories. The sole question before us is whether the

state court’s determination that Diaz’s counsel was not ineffective when she

conceded during closing argument that Diaz said “get a gun” prior to the shooting

was an objectively unreasonable application of Strickland v. Washington, 466 U.S.

668 (1984).1

      “[W]e review de novo the district court’s decision to grant or deny a petition

for a writ of habeas corpus.” Lambert v. Blodgett, 393 F.3d 943, 964 (9th Cir.

2004). Under the Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA), habeas relief “shall not be granted with respect to any claim that was

adjudicated on the merits in State court proceedings” unless the state decision “was

contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States,” 28 U.S.C. §

2254(d)(1), or “was based on an unreasonable determination of the facts in light of

the evidence presented in the State court proceeding,” id. at § 2254(d)(2).




      1
         Although the district court denied a certificate of appealability as to all of
Diaz’s claims, this Court appointed counsel and granted Diaz’s request for a
certificate of appealability as to this single claim.

                                            2
      Because the California Supreme Court and the Court of Appeal summarily

denied Diaz’s postconviction claims, we “look through” to the last reasoned state-

court decision, that of the Sacramento County Superior Court, as the basis for the

state court judgment. Ylst v. Nunnemaker, 501 U.S. 797, 804 (1991); Cannedy v.

Adams, 706 F.3d 1148, 1159 (9th Cir. 2013).

      To succeed on a claim for ineffective assistance of counsel, Diaz “must

show that counsel’s performance was deficient” and “that the deficient

performance prejudiced the defense.” Strickland, 466 U.S. at 687. However,

“[e]stablishing that a state court’s application of Strickland was unreasonable

under § 2254(d) is all the more difficult. The standards created by Strickland and

§ 2254(d) are both highly deferential, and when the two apply in tandem, review is

doubly so.” Harrington v. Richter, 562 U.S. 86, 105 (2011) (internal quotation

marks and citations omitted). “When § 2254(d) applies, the question is not

whether counsel’s actions were reasonable. The question is whether there is any

reasonable argument that counsel satisfied Strickland’s deferential standard.” Id.

      Under this “doubly” deferential standard, Diaz is not entitled to relief. The

state court correctly cited Strickland and concluded that counsel’s performance was

not deficient, finding the record could support counsel’s theory in closing that Diaz

said “get a gun” only to scare off potential assailants. That “factual determination


                                          3
is not unreasonable merely because” we might “have reached a different

conclusion in the first instance.” Wood v. Allen, 558 U.S. 290, 301 (2010).

Moreover, the state court “was not obligated to accept a self-proclaimed assertion

by trial counsel of inadequate performance” after the fact. Edwards v. Lamarque,

475 F.3d 1121, 1126 (9th Cir. 2007) (en banc) (internal quotation marks omitted);

see also Strickland, 466 U.S. at 689, 690 (assessing reasonableness “as of the time

of counsel’s conduct”); Hendricks v. Calderon, 70 F.3d 1032, 1039 (9th Cir. 1995)

(finding the “latter-day emergence of [counsels]’ belief in their own incompetence

runs afoul of the rule of contemporary assessment”). Nor was trial counsel

required to obtain Diaz’s consent in making her argument. Florida v. Nixon, 543

U.S. 175, 187 (2004); see also Taylor v. Illinois, 484 U.S. 400, 418 (1988) (“The

adversary process could not function effectively if every tactical decision required

client approval.”).

AFFIRMED.




                                          4